                     Case 2:16-cr-00631-DAK-PMW Document 227 Filed 05/30/19 Page 1 of 1
AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                                       CENTRAL DISTRICT OF UTAH


                               USA
                                                                                                                   EXHIBIT AND WITNESS LIST
                                 v.
                        Aaron Michael Shamo                                                                            Case Number: 2:16-cr-631-001-DAK

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                  DEFENDANT’S ATTORNEY
                    Dale A. Kimball                                     M. Gadd, V. Stejskal, K. Burggraaf                       G. Skordas, K. Beckett, D. Sam
HEARING DATE                                                           COURT REPORTER                                        COURTROOM DEPUTY
                      May 30, 2019                                                        Kelly Hicken                                   Elizabeth Toscano
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

  X                 5/30/2019                                         WITNESS: Guy Gino
  X                 5/30/2019                                         WITNESS: Sandra Sabins
  X                 5/30/2019                                         WITNESS: Robin Biundo




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     1   Pages
